Citation Nr: 0510027	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  95-24 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as mental problems or a nervous 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The veteran served on active duty from January 1959 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision in 
which the RO denied service connection for a nervous 
disability.  The veteran filed a notice of disagreement (NOD) 
in September 1994 and the RO issued a statement of the case 
(SOC) in February 1995.  The veteran's substantive appeal was 
filed in August 1995.

In June 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development, pursuant to the version of 38 C.F.R. § 
19.9(a)(2) (2002) and Board procedures then in effect.  

Following the Federal Circuit's decision in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003) (which invalidated the 
provision of 38 C.F.R. § 19.9 essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO), 
in November 2003, the Board remanded this matter to the RO 
for consideration of the claim in light of the additional 
evidence received.  
The RO considered the appellant's claim in light of the newly 
received private medical records and VA examination report, 
but continued the denial of the claim currently on appeal (as 
reflected in a December 2004 supplemental statement of the 
case (SSOC)). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although inadequate personality disorder was assessed in 
service, service medical records reflects no findings or 
diagnosis of any psychiatric disability.  

3. Post service, the veteran has received diagnoses of 
depression and dysthymic disorder; anti-social personality 
disorder also has been assessed.  

4.  There is no competent and persuasive evidence of medical 
nexus between the veteran's military service and depression; 
the only opinion as to etiology of dysthymic disorder weighs 
against the claim; and there is no medical evidence of a 
nexus between antisocial personality disorder and service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, claimed as mental problems or a nervous 
condition, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the February 1995 SOC, February 1995, September 2000, 
November 2001, and December 2004 supplemental statements of 
the case (SSOC), and the RO's letters of May 2001, March 
2004, June 2004, and November 2004, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim. 

The Board also finds that the notice letters of May 2001, 
March 2004, June 2004, and November 2004 satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  Furthermore, VA would make reasonable 
efforts in assisting the veteran in obtaining records from 
non-Federal sources such as State or local government, 
private physicians and hospitals, and employment records.  
The veteran was further advised that he was responsible for 
notifying the RO of information or evidence relating a 
current disability of a nervous disorder to an in-service 
injury, disease, or event; providing VA with enough 
information to obtain the records referenced above; and 
submitting all evidence in his possession that was relevant 
to the claim.  He was also notified that he was ultimately 
responsible for ensuring the RO received requested records 
that were not in the possession of a Federal Agency.  The 
letters requested that he identify and provide the necessary 
releases for any medical providers from whom he wished the RO 
obtain medical records and consider evidence.  Furthermore, 
VA would make reasonable efforts in assisting the veteran in 
obtaining records from non-Federal sources such as State or 
local government, private physicians and hospitals, and 
employment records.  Pursuant to the aforementioned 
documents, the veteran has also been afforded the opportunity 
to present evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all of these requirements have been met in the instant 
case. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were not provided before the 
rating action on appeal; however, the Board finds that any 
lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the February 1995 SOC, and 
February 1995, September 2000, November 2001, and December 
2004 SSOCs explaining what was needed to substantiate the 
veteran's claim and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of May 2001, March 2004, June 2004, and November 
2004.  Private medical records were obtained by the RO 
through signed authorization forms.  The veteran was also 
notified of private medical records that were not obtainable.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  Medical 
records identified by the veteran were obtained, to the 
extent possible, and he was afforded a VA examination (and 
that examination report is of record).  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II. Background

Service medical records include a January 1959 enlistment 
examination report that contains no findings or diagnosis of 
any psychiatric disability.  In December 1959, the veteran 
slashed his wrists after being relieved from guard duty.  The 
incident was characterized as an attempted suicide.  In 
February 1960, a psychiatric evaluation was requested.  
Pertinent history in the psychiatric examination report 
indicated the veteran was under the influence of alcohol at 
the time he cut his wrists and that the reason he was 
relieved of guard duty was due to his being drunk.  The 
examiner noted that the veteran got along well with other 
personnel, but his job performance was only fair.  Close 
supervision was required in order for him to function 
properly.  He lacked initiative and only did enough to get 
by.  As for factors complicating his adjustment to service, 
the examiner indicated that the veteran had not matured 
enough to make the adjustment to be on his own.  His behavior 
while under the influence of alcohol further supported this 
conclusion as he was found to be under the influence of 
alcohol when he cut his wrists and when he was disrespectful 
to an officer.  The veteran was found to be passive and 
dependent during the interview, and there was no reason to 
believe that he was amenable to the usual rehabilitative 
measures available.  The diagnosis was inadequate personality 
disorder.


A record of court martial conviction indicates that the 
veteran intentionally injured himself by cutting his wrists 
with a razor blade to avoid service as an enlisted person.  
The record also included the charge that the veteran 
unlawfully kicked a German national in the face with his 
feet.  

The reason for discharge on the veteran's DD Form 214 is 
expressed as code number 264 (which, pursuant to regulations 
governing discharge and release from the armed forces, 
indicates a discharge for character and behavior disorders).  

Post-service medical records include records dated from 
Hudson River Psychiatric Center dated from June to October 
1967 that indicate the veteran had become depressed over his 
marital situation to which he attributed his self-inflicted 
wounds of the left wrist and throat.  The diagnoses were 
disorders of psychogenic origin and psychosis with 
psychopathic personality.

A discharge summary from Glen Falls Hospital dated in 
November 1993 indicates the veteran went to the Emergency 
Room with complaints of feeling depressed and discouraged, 
and had suicidal ideation.  The diagnosis was adjustment 
disorder with mixed emotional features.

A November 1994 medical record from Mutual Life Insurance 
Company includes a diagnosis of depression.  

Private medical records dated from July 2001 to February 2002 
from Charles H. Menzel, M.D., note some complaints, but do 
not contain a diagnosis of a mental disorder.

A March 2004 VA examination report contains a summary of the 
veteran's history based on a review of the veteran's claims 
file.  The veteran reported that his symptoms came in waves, 
but that he had depression consistently since 1992.  He did 
not recall having depression prior to the military.  He 
acknowledged his suicide attempt in service and admitted that 
it has plagued him ever since.  He recalled feeing he was 
falling in love in the military, but felt depressed and 
isolated during his imprisonment.  The diagnoses were major 
depression, dysthymic disorder, and antisocial personality.  
The examiner indicated that the notes from the veteran's 
hospitalization in the 1960s did not endorse that the veteran 
appeared depressed, but that he had a personality disorder.  
During the hospitalization in 1993, it appeared that the 
veteran was depressed after the diagnosis of physical 
problems.  The examiner also indicated that it appeared that 
the veteran had anxiety as well as a personality disorder 
prior to starting the military, but he did not endorse 
depression.  Although the veteran reported that he was 
depressed in service, the psychiatric evaluation from his 
hospitalization did not endorse a diagnosis of depression.  
The examiner could not conclusively state that the veteran 
was depressed in the military or when the depression started, 
although he currently suffered from it.  The examiner opined 
that it was at least as likely as not that the veteran was 
depressed in the military, by his self-report; however, the 
personality disorder and alcohol played a far greater role in 
his problem.  The report noted that since the veteran was 
drunk when he attempted suicide in service, it would lead one 
to believe that it was an act of impulsivity and not 
depression.  The examiner concluded her report by stating she 
was unsure when the major depressive episode started, and 
that it could have started either during or after military 
service.  The antisocial personality disorder caused conflict 
and disturbance all of his life.  The examiner opined that 
dysthymia started in 1992.

III. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, the Board notes that post-service medical records 
contain diagnoses of depression, a dysthymic disorder, and an 
antisocial personality many years after the veteran's 
separation from service.  However, the record presents no 
basis for a grant of service connection for any of these 
conditions.  

As indicated above, service medical records reflect no 
findings or diagnosis of any psychiatric disability.  
Although the veteran was noted to have attempted suicide in 
service, and was later assessed as suffering from inadequate 
personality, the Board emphasizes that congenital or 
developmental abnormalities, such as a personality disorder, 
are not considered "diseases or injuries" within the meaning 
of applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  For these same reasons, the post-service 
diagnosis of anti-social personality disorder likewise 
provides no predicate for a grant of service connection.

The Board also finds that there is no competent and probative 
evidence of a nexus between either depression or dysthymic 
disorder-the only psychiatric disabilities diagnosed post-
service.  In this regard, the Board notes that, in the only 
medical opinion to directly address etiology, the physician 
that examined the veteran in March 2004 suggested that such a 
medical nexus between depression and service exists by 
opining that it was least as likely as not that the veteran 
was depressed in the military.  However, the Board finds 
that, on the whole, this medical opinion does not provide 
persuasive evidence of nexus to support the claim.  

Notably, the examiner clearly indicated that the opinion was 
solely based on the veteran self-reported depression in 
service.  However, the contemporaneous medical evidence-the 
veteran's service medical records-include no findings or 
notations as to any alleged depression, to include in 
connection with the veteran's suicide attempt.  Thus, while 
the veteran is competent to report his in-service symptoms 
(see Grottveit v. Brown, 4 Vet. App. 91, 93 (1993)), here, 
absent supporting contemporaneous evidence, the Board finds 
that such assertions advanced in connection with the current 
claim for benefits, do not provide credible evidence of any 
in-service symptoms of depression.  As a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (or, as here, unestablished) 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The Board also points out that, in the same report, the May 
2004 examiner also indicated that, although the veteran 
reported that he was depressed in service, the psychiatric 
evaluation from his hospitalization did not endorse a 
diagnosis of depression.  The report contained additional 
comments that indicate there was no apparent evidence of 
depression or a dysthymic disorder in service.  In 
particular, the physician indicated that the suicide attempt 
in service was most likely the by-product of impulsivity due 
to his drunken state and not depression.  The Board finds 
that such comments tend to weight against a finding as to 
nexus between depression and service.  

Specifically with regard to dysthymia, the physician opined 
that the onset was in 1992, which was many years after the 
veteran separated from service.  As this opinion was based on 
a review of the claims file and generally consistent with the 
evidence contained therein, the Board finds that, on this 
point, the opinion is persuasive.  

The Board further notes that there is no medical evidence 
even suggesting a medical relationship between the inadequate 
personality disorder diagnosed in service, and either 
psychiatric disability diagnosed post service.  While service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed in-service disease 
or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993)), in this case, there 
is no competent evidence to establish that such has occurred 
here, resulting in a current psychiatric disability for which 
service connection may be granted.

Under these circumstances, the claim for service connection 
for psychiatric disability, claimed as emotional problems or 
a nervous condition, must be denied.   

In reaching the above conclusion, the Board notes that it has 
considered the veteran's assertions in connection with the 
claim on appeal.  However, as layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as the diagnosis of a specific disability, and the 
medical relationship, if any, between that disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the claim simply 
is not supported by competent and persuasive evidence, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.103; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for psychiatric disability, claimed as 
mental problems or a nervous condition, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


